                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


JASON SHELL, et al.,                             )    CASE NO. 1: 19 CV 2043
                                                 )
       Plaintiffs,                               )
                                                 )
V.                                               )    JUDGE DONALD C. NUGENT
                                                 )
PIE KINGZ, LLC, et al.,                          )    MEMORANDUM OPINION
                                                 )    AND ORDER
       Defendants.                               )



       This matter is before the Court on the named Plaintiffs Motion to Send Notice to

Similarly Situated Employees. (ECF #13). Defendant opposed the motion, and Plaintiff filed a

Reply in support of his position. (ECF #17, 19). For the reasons that follow, Plaintiffs Motion

is DENIED.



                     I. PROCEDURAL AND FACTUAL BACKGROUND

       The Named Plaintiff, Jason Shell, brought this putative class and collection action on

behalf of himself and "all others\ similarly situated delivery drivers" for the Westside Cleveland

area Jet's Pizza stores. He claims that the Defendants had multiple policies and/or practices in

place at its stores that violated the Fair Labor Standards Act. The alleged practices and policies

included paying less than minimum wage for the performance of duties that were unrelated to
information from other employees. He merely states that he does "not recall ever being inormed

by Defendants of the requirements for taking a tip credit." This statement overstates what was

required in the form of notification, and fails to allege that the information required was

withheld, let alone withheld universally from all delivery drivers. Defendants have also

represented through their counsel they do post the information required to notify employees

about the tip credit at all of their locations.

        Although Plaintiff may have met the pleading requirements to state a claim for potential

violations of the FLSA, he has not provided sufficient factual support to meet the threshold

requirements for conditional certification at this time. The Court has already set a fact discovery

deadline for May 20, 2019. The certification issue may be re-visited at the end of this discovery

period if the process uncovers sufficient factual support for class consideration.



                                         III. CONCLUSION

        For the reasons stated above, the Court finds that the Plaintiff has not met his burden of

making a factual showing that his alleged claims are representative of the claims of the proposed

class. Additional discovery is required before such a determination can be properly made. The

Plaintiff's Motions for Conditional Class Certification is, therefore, DENIED at this time.

        IT IS SO ORDERED.




           hl�ir, 10,7
                                                             United States District
DATED:



                                                  -8-
